[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff in the instant action moves for summary judgment arguing no material issues of fact relative to debt and default pursuant to the terms of the mortgage note. Plaintiff's affidavit, in support thereof, prepared and filed by the foreclosure specialist alleges failure to make payments in accordance with the terms of said note. The defendants have disclosed a defense under date of January 20, 1995 pursuant to which they represent no CT Page 2709 delinquency exists.
The Court therefore of necessity finds that there are material issues of fact which must be resolved at trial. Accordingly, plaintiff's motion for summary judgment is denied.
COMERFORD, J.